236 S.W.3d 65 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Joel C. KUCHLER, Defendant/Appellant.
No. ED 88644.
Missouri Court of Appeals, Eastern District, Division Four.
August 28, 2007.
Motion for Rehearing and/or Transfer Denied October 9, 2007.
Application for Transfer Denied November 20, 2007.
Matthew Ward, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Victor J. Melenbrink, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 9, 2007.

ORDER
PER CURIAM.
Joel C. Kuchler (Defendant) appeals from the judgment upon his conviction by a jury for one count of attempted manufacture of a controlled substance, Section 195.211, RSMo 2000, and two counts of possession of a controlled substance, Section 195.202, RSMo 2000. Defendant was sentenced to twelve years' imprisonment on the manufacturing count, eight years' imprisonment on one of the possession counts, and one year imprisonment on the remaining possession count, all three counts to be served concurrently. On appeal, Defendant argues the trial court abused its discretion in overruling (1) defense counsel's objection to the prosecutor's statement during the State's closing argument that Defendant brought a methamphetamine lab into a trailer park "where children run down the street," and (2) Defendant's motion to exclude and objection to the admission of evidence regarding items destroyed by the police in violation of Section 490.733. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).